Name: Commission Regulation (EC) No 1231/96 of 28 June 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  tariff policy;  European construction
 Date Published: nan

 No L 161 /90 EN Official Journal of the European Communities 29 . 6 . 96 COMMISSION REGULATION (EC) No 1231/96 of 28 June 1996 amending Regulation (EC) No 1588/94 laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Interim Agreements between the Community of the one part and Bulgaria and Romania of the other part THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3383/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Bulgaria, of the other part ('), and in particular Article 1 thereof, Having regard to Council Regulation (EC) No 3382/94 of 19 December 1994 on certain procedures for applying the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and Romania, of the other part (2), and in particular Article 1 thereof, Whereas Council Regulation (EC) No 3066/95 of 22 December 1995 establishing certain concessions in the form of Community tariff quotas for certain agricultural products and providing for an autonomous and transi ­ tional adjustment to certain agricultural concessions provided for in the Europe Agreements so as to take account of the Agreement on Agriculture concluded as part of the Uruguay Round of multilateral trade negotia ­ tions (3), as amended by Regulation (EC) No 1 194/96 (4), and in particular Article 8 thereof; Whereas Regulation (EC) No 3066/95 provides for the autonomous, transitional measures to adjust the agricul ­ tural concessions covered by the Europe Agreements concluded between the European Communities and their Member States, of the one part, and Romania and the Republic of Bulgaria respectively, of the other part, from 1 January 1996 until the entry into force of the Addi ­ tional Protocols to the Europe Agreements currently being negotiated with the countries in question; whereas application of that Regulation was extended until 31 December 1996 by Regulation (EC) No 1194/96; Whereas Commission Regulation (EC) No 1 588/94 (*), as last amended by Regulation (EC) No 412/96 (6), adopts the detailed rules for the application to milk and milk products of the arrangements provided for in the above Agreements; whereas that Regulation must be amended to take account of the extension of the measures for milk products provided for by Regulation (EC) No 3066/95; whereas the title of the Regulation should also be amended; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 1588/94 is amended as follows : 1 . the title is replaced by the following: 'laying down detailed rules for the application to milk and milk products of the arrangements provided for in the Europe Agreements between the Community of the one part and Bulgaria and Romania of the other part'; 2 . Annex I is replaced by the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 June 1996 . For the Commission Franz FISCHLER Member of the Commission ( l ) OJ No L 368 , 31 . 12. 1994, p. 5 . b) OJ No L 368 , 31 . 12. 1994, p. 1 . ( 3) OJ No L 328 , 30 . 12 . 1995, p. 31 . (4) See page 2 of this Official Journal . 0 OJ No L 167, 1 . 7. 1994, p. 8 . (j OJ No L 57, 7. 3 . 1996, p. 15. 29 . 6 . 96 EN Official Journal of the European Communities No L 161 /91 ANNEX ¢ANNEX I A. CHEESES FROM ROMANIA The following quantities of cheeses covered by the CN codes quoted may be imported in the Community with an 80 % reduction in the rate of customs duty: (in tonnes) CN code Description 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 30 June 1997 1 July 1997 to 30 June 1998 1 July 1998 to 30 June 1999 ex 0406 90 29 Kashkaval SÃ ¡cele (') Kashkaval Penteleu (') &lt; Kashkaval Dalia (') Kashkaval afumat Vidraru (') Kashkaval afumat Fetesti (')  º 1 333,3 1 533,3 766,650 0 66,650 (2) 133,3 (2) 1 33,3 (2) ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 C Brinza Moieciu (') J Brinza Vaca (') i Brinza de Burduf (') Brinza topita Carpati (') &gt; (') Of cows milk. (2) These quantities do not take into account, and are irrespective of, the quantities eligible for a reduction in the rate of customs duty from 1 996/97 onwards, to be agreed under the Europe Agreement. B. CHEESES FROM BULGARIA 1 . The following quantities of cheeses covered by the CN codes quoted may be imported in the Community with an (80 %) reduction in the rate of customs duty: (in tonnes) CN code Description 1 July 1994 to 30 June 1995 1 July 1995 to 30 June 1996 1 July to 31 December 1996 1 January to 30 June 1997 1 July 1997 to 30 June 1998 1 July 1998 to 30 June 1999 ex 0406 90 86 ex 0406 90 87 ex 0406 90 88 ex 0406 90 29 1 White brined cheese of f cow's milk Kashkaval Vitosha of cow's milk \ 2 233,3 2 233,3 1 1 16,650 (') 116,650 (') 233,3 (') 233,3 (') (') These quantities do not take into account, and are irrespective of, the quantities eligible for a reduction in the rate of customs duty from 1996/97 onwards, to be agreed under the Europe Agreement 2. The following quantities of cheeses covered by the CN codes quoted may be imported in the Community free of customs duties: (tn tonnes) CN code Product 1 January to 30 June 1996 1 July to 31 December 1996 ex 0406 90 31 ex 0406 90 50 200'ex 0406 90 86 &gt; Cheese other than cheese of cow's milk 200 ex 0406 90 87 ex 0406 90 88 « &gt;